Case 1:20-cv-02965-SAG Document1 Filed 10/14/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
ANTEVORTA CAPITAL PARTNERS, LTD.
Intershore Chambers
Road Town
Tortola

British Virgin Islands

Plaintiff
V.

CONTINENTAL BEVERAGE BRANDS CORPORATION
1189 Old Oak Dr

Oakville, ONT L6M 3K6

Canada

Serve on Resident Agent
Spring Valley Solutions, LLC
4955 S. Durango Drive
Suite 165
Las Vegas, NV 89113
CASE NO:

Defendant

COMPLAINT

Plaintiff, Antevorta Capital Partners, Ltd. (“Antevorta’) files this Complaint

against Defendant Continental Beverage Brands Corporation (“CBBB"), and

alleges:

1. This action is instituted pursuant to 15 U.S.C § 77c(a)10 (Section

3(a)(10) of the Securities Act of 1933, hereinafter “Section 3(a)(10)") for the

issuance of securities in exchange for debt owed by the Defendant to the Plaintiff

totaling $100,000.00.

 
Case 1:20-cv-02965-SAG Document1 Filed 10/14/20 Page 2 of 4

2. This Court has jurisdiction over the parties hereto based on the
Federal Statute.

3. Venue is proper in the Northern District.

= Plaintiff, Antevorta Capital Partners, Ltd., is a company domiciled in
the British Virgin Islands, which transacts business in Baltimore, Maryland.

5. Defendant, Continental Beverage Brands Corporation, is a publicly
traded corporation, domiciled in Nevada, headquartered in Canada, and quoted
on the OTC Markets under the trading symbol CBBB.

6. Defendant promised to pay $15,000 to Titan Management, LLC (a
“Creditor”) as demonstrated by a Convertible Promissory Note in that principal
amount dated January 23, 2019 and the supporting documents thereto, including
a copy of the Check paid to the Defendant as consideration. A Debt Purchase
Agreement dated November 12, 2019 under which Plaintiff acquired the
Creditor’s Note, is attached hereto and incorporated herein as Exhibit A.

i. Defendant promised to pay $10,000 to JanBella Group, LLC (a
“Creditor") as demonstrated by a Convertible Promissory Note in that amount
dated August 9, 2019 and the supporting documents thereto, including a copy of
the Check paid to the Defendant as consideration. A Debt Purchase Agreement
dated November 12, 2019 under which Plaintiff acquired the Creditors Note, is
attached hereto and incorporated herein as Exhibit B.

8. Defendant promised to pay $75,000 to Plaintiff as demonstrated by
a Convertible Promissory Note in that principal amount dated November 12.

2019 and the supporting documents thereto, including a wire transfer

 
Case 1:20-cv-02965-SAG Document1 Filed 10/14/20 Page 3 of 4

confirmation paid to the Defendant as consideration, attached hereto and
incorporated herein as Exhibit C.

9. Each of the aforementioned Convertible Promissory Notes issued
by Defendant to Plaintiff or to other Creditors and subsequently purchased by
Plaintiff (together the “Notes”), as detailed in Exhibits A through C, remain
unpaid.

10. Based upon the Notes, the Defendant is responsible and liable to
Antevorta for repayment thereof.

11. Defendant has defaulted on its obligations to pay the Notes
pursuant to the Exhibits attached hereto.

12. Antevorta has made demand upon Defendant for payment of the
subject debts; however, Defendant has failed to pay same.

13. As a direct and proximate result of the failure of Defendant to pay
the debts which are the subject of this Complaint, Plaintiff Antevorta has been
damaged.

14. On October 2, 2020, Defendant affirmed its indebtedness to
Plaintiff, and the parties entered into a Settlement Agreement pursuant to Section
3(a)(10), a copy of which attached hereto and incorporated herein as Exhibit D.
Among other things, Exhibit D sets Maryland as the Venue for any action related
thereto.

15. As a direct and proximate result of the failure of Defendant to pay

the debts which are the subject of this Complaint, Plaintiff has been damaged.

 
Case 1:20-cv-02965-SAG Document1 Filed 10/14/20 Page 4 of 4

16. Defendant's public securities filings detail its inability to repay
Plaintiff using cash, and Plaintiff seeks a settlement pursuant to Section 3(a)(10)
of the Securities Act of 1933 whereby Defendant would issue shares of its
publicly traded common stock as payment for the debts owed to Plaintiff.

17. Section 3(a)(10) requires that a hearing be conducted as to the
fairness of the terms and conditions of the exchange of debt for securities.

WHEREFORE, Plaintiff requests this Honorable Court schedule a hearing
to determine the fairness of the proposed settlement and for such other and

further relief as is deemed appropriate.

Respectfully submitted,

\ .
Wd on M4. OMe
Glen K. Allen

Glen Allen Law

5423 Springlake Way
Baltimore, MD 21212
Glenallenilaw@gmail.com
410-802-6453

Date: October 14, 2020

 
